Citation Nr: 1105820	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-35 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to 
include degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for neck disorder, to 
include cervical syndrome arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to July 1974.  
He has been awarded the Purple Heart and Combat Infantry Badge, 
among other decorations.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in May 2009.  A transcript of the 
hearing has been associated with the claim file.

In September 2009, the Board remanded the issues on appeal to the 
RO for additional evidentiary development.  


FINDINGS OF FACT

The Veteran sustained a low back injury in service, but the 
weight of the credible and competent evidence fails to establish 
that current low back and neck disorders are related to active 
service.




CONCLUSIONS OF LAW

1.  The evidence does not show that a low back disorder 
manifested by degenerative disc disease of the lumbar spine, is 
due to or aggravated by disease or injury incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The evidence does not show that a neck disorder manifested by 
osteoarthritis of the cervical spine, is due to or aggravated by 
disease or injury incurred during active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2006 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claims are of record, including 
testimony provided at a hearing before the undersigned.  The 
Board has carefully reviewed such statements and concludes that 
no available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

Additionally, the Veteran was afforded a VA examination in June 
2010 to determine whether he has a neck disorder and/or low back 
disorder due to active service.  The Board finds that the VA 
examination is adequate because, as shown below, it was based 
upon consideration of the pertinent medical history, lay 
assertions and current complaints, and because it describes the 
claimed neck and low back disabilities in detail sufficient to 
allow the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)).  The Board accordingly finds no 
reason to remand for further examination.  Although the record 
contains the Veteran's assertions that he applied for Social 
Security Administration (SSA) disability benefits, he did not 
identify these records as pertinent to his appeal.  Moreover, 
there is no other indication in the record that the SSA records 
may pertain to the claimed neck and low back disorders.  See Golz 
v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010)

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance 
with the September 2009 Board remand directives.  A remand by the 
Board confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to attempt to obtain 
any available records from Fort Hood, Texas, related to the 
Veteran's hospitalization in 1969.  The record on appeal shows 
that this was accomplished, and the pertinent records are 
currently associated with the claims file 

The Board's September 2009 remand also instructed the AMC/RO to 
schedule the Veteran for a VA examination to determine the nature 
and likely etiology of any lumbar and cervical spine disability.  
As indicated, this was accomplished in June 2010.   

For the above reasons, the Board finds that there was substantial 
compliance with all of the Board's September 2009 remand 
directives.  Therefore, no further remand is necessary in this 
regard.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 
22 Vet. App. at 104-05. 


II.  Analysis

The Veteran contends that service connection is warranted for a 
neck (cervical spine) disorder and a low back (lumbar spine) 
disorder.  Because the evidence is related, the Board will 
address the issues together. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the 
lay assertions of record. A layperson is competent to report on 
the onset and continuity of his current symptomatology. See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
evidence can also be competent and sufficient evidence of a 
diagnosis if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Additionally, a lay person may speak as to etiology in some 
limited circumstances in which nexus is obvious merely through 
observation, such as a fall leading to a broken leg.  Jandreau, 
492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board finds that the weight of the credible and 
competent evidence is against the Veteran's claims.  

The record establishes that the Veteran had active service from 
November 1967 to July 1974, including service in the Republic of 
Vietnam from April 1968 to April 1969.  His awards include the 
Combat Infrantryman Badge (CIB) and a Purple Heart (PH). 

Although these medals show that the Veteran had combat service in 
Vietnam, he is not claiming that he injured his neck or back 
during combat.  Rather, as he testified at his May 2009 Board 
hearing, he feels that exposure to bad weather conditions may 
have caused the onset of arthritis.  He also testified at his May 
2009 Board hearing that he suffered an injury at Fort Hood after 
returning from Vietnam.  He explained that he fell off a tank, 
landing on his back.  Due to the injury, he spent approximately 
one and a half weeks in the hospital.  

Consistent with his Board hearing testimony, the Veteran's 
service treatment records (STRs) show that he was hospitalized 
for five days in July 1969 at Fort Hood.  Although the hospital 
records do not identify the nature of the Veteran's injury, a 
July 1969 clinical record reports a three-day history of back 
pain without radiation.  It also notes that he had had the same 
pain in Vietnam one year prior, which resolved spontaneously.  
Physical examination revealed tenderness, pain aggravated by 
movement, and "? muscle spasm."  X-rays of the thoracic spine 
were performed, but the study was "inadequate for diagnosis," so 
a complete examination was suggested.  The records also show that 
the Veteran was placed on physical profile for two weeks after 
being discharged from the hospital.  

At the service separation physical examination, clinical 
evaluation of the neck and spine was normal.  Likewise, a July 
1974 chest X-ray showed "no significant abnormalities."

The STRs, in summary, show treatment for low back pain, but not 
neck pain.   Accordingly, the remaining issue is whether the 
Veteran has a current low back or neck disorder etiologically 
related to his low back symptoms during service.  

The Board notes that arthritis was not shown within the first 
year following the Veteran's service separation.  Therefore, an 
award of service connection on a presumptive basis as a chronic 
disease is precluded.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran, in fact, testified at his May 2009 Board hearing 
that he continued having similar symptoms after service, but did 
not did not seek medical treatment for many years (until the 
occurrence of a workplace injury) because he did not have health 
insurance.  The Veteran's son also testified at the May 2009 
Board hearing.  He recalled his father experiencing back trouble 
as long as he could remember, since approximately age 4 in 1979-
80.  The record also includes an October 2006 statement from the 
Veteran's wife indicating that the Veteran had "always had 
trouble with his back" since she had known him beginning in March 
1970.  Similarly, the Veteran's father wrote in November 2006 
that he visited the Veteran while he was hospitalized at Fort 
Hood during service, and the Veteran had had back trouble since 
then.  

The Board finds that these lay statements are credible evidence.  
See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  The lay 
testimony, however, does not enable a grant of service connection 
on the basis of continuity here, however.  Indeed, other evidence 
suggesting a lack of continuity of symptoms and indicating that 
the current disorders are not attributable to service are deemed 
more probative, as will be explained below.

The pertinent post-service medical evidence consists of private 
(non-VA) and VA treatment notes documenting complaints of neck 
and back pain related to several workplace injuries, which 
occurred many years after his service separation.  

First, a January 1995 private orthopedic consultation report 
documents that the Veteran had sudden onset of severe low back 
pain while holding an 8 foot aluminum stud and rotating his body 
the prior Friday.  It is specifically noted that the Veteran had 
"(n)o prior history of significant similar back ailments."  
Physical examination showed a flat back while standing, and X-
rays showed a spine with normal configuration with the exception 
of the flattened lumbar lordosis compatible with spasm.  

The Board finds that this January 1995 private treatment note is 
highly significant for two reasons.  First, it establishes an 
intervening injury between the Veteran's service and the 
diagnosis of a low back disorder.  Also, the Veteran specifically 
denied a history of back symptoms, which indicates that he did 
not have symptoms preexisting the January 1995 workplace injury. 
The subsequent medical evidence likewise shows symptoms beginning 
at this time.  

Next, a July 1997 private outpatient treatment note shows 
complaints of low back pain "for about one year."  The Veteran 
described pain that "comes and goes and worsens at time."  The 
assessment was musculoskeletal low back pain.  X-rays of revealed 
no radiographic abnormalities.  Similarly, a chest X-ray from 
October 1997 showed bony thorax "unremarkable."  

Next, a November 1998 private outpatient treatment note describes 
complaints of back pain of one month's duration, more severe over 
the last week.  The Veteran had fallen four feet from a half-wall 
approximately one month prior, while doing construction work.  It 
is noted that "[i]t is possible the pain began then."  

At a private emergency room (ER) two days later, the Veteran 
complained of low back pain for four to seven days with 
"H[istory] of [unreadable] several weeks ago."  Lumbar spine X-
rays showed no acute abnormalities, and disc spaces appeared 
relatively well-maintained.  

A magnetic resonance imaging scan (MRI) of the lumbar spine was 
performed several days later in November 1998.  The MRI revealed 
findings including diffuse degenerative disc disease (DDD) from 
L2-3 to L5-S1 with disc bulging.  

The Veteran then began physical therapy in December 1998.  
According to the physical therapist, the Veteran had central low 
back pain present for approximately five weeks with insidious 
onset.

The next pertinent evidence of record consists of an April 2001 
private orthopedic evaluation.  The Veteran complained of 
injuring his back lifting gravel earlier in April 2001.  His 
history included a bulged disc two years prior, which required 
him to miss two months from work.  Presently, he had low back 
pain that was mechanical in nature, aggravated by activity.  He 
also had neck pain aggravated by reaching.  The assessment was 
acute cervical and lumbar strain.  

A June 2001 cervical spine MRI showed findings including those 
"likely secondary to chronic positional impingement."  A lumbar 
spine MRI was also performed.  On follow-up in June 2001, a 
private physician reviewed the MRI results.  He reported that the 
lumbar spine MRI revealed findings that he felt were "both pre-
existing and the findings are not injury related."  Likewise, the 
physician concluded that the cervical spine MRI revealed findings 
he felt were "almost most likely pre-existing."  The physician 
informed the Veteran that he "had difficulty finding a serious 
cause for his continued neck and low back pain."  

The Board finds that the private physician's June 2001 assessment 
is significant.  The physician determined that the Veteran's low 
back and neck symptoms pre-existed the most recent workplace 
injury, but had no "serious cause."  This is consistent with a 
June 2010 VA examiner's opinion, discussed in detail below, 
attributing the Veteran's low back DDD and neck osteoarthritis to 
age-related degenerative processes.  

Shortly after the June 2001 evaluation, the Veteran underwent a 
consultation with a different private physician in July 2001.  He 
reported a prior back injury in 1998, which got better with 
physical therapy.  The physician "look[ed] at our chart, and 
found that [the Veteran] had seen [a different physician] in 1995 
for a back strain."  The Veteran did not remember the prior 
treatment, and got better.  The physician also reviewed the 
results of the June 2001 lumbar spine and cervical spine MRIs.  
The assessment was cervical syndrome; cervical strain 
superimposed on preexisting spondylosis; left arm global symptoms 
without clear cut objective radiculopathy.  With regard to the 
lumbar spine, the assessment was lumbar syndrome and bilateral 
leg symptoms without objective radiculopathy; pseudoradicular 
syndrome; lumbar strain superimposed on preexisting spondylosis.  

The record on appeal includes subsequent private outpatient 
treatment notes from July 2001 and August 2001 also associating 
the Veteran's symptoms to the April 2001 workplace injury.  

Also pertinent to the appeal, the Veteran underwent a private 
neurological evaluation in July 2004, during which he related 
complaints of low back pain of six years' duration.  The Board 
points out that this would place the onset of symptoms in 1998, 
coincident with the second workplace injury.  

An October 2004 private outpatient treatment note then shows that 
the Veteran had persistent neck and low back pain with a "long 
standing history of" DDD and osteoarthritis.  He recently was 
evaluation by a neurosurgeon.  The assessment was 
DDD/osteoarthritis, and pain magnification syndrome.  The Board 
notes that although the Veteran's pain was characterized as "long 
standing," the examiner referred to the results of the July 2004 
neurological evaluation, which indicated a six-year history of 
symptoms.  

In October 2006, a private physician completed a questionnaire in 
which he wrote that the Veteran had DDD and osteoarthritis of the 
lumbar spine with "symptoms appear[ing] or accident happen[ing]" 
in 1997.  He also wrote that the Veteran had had the same or 
similar condition for "years! . . . Since 1997."

The Veteran subsequently sought treatment at VA.  During an 
October 2006 VA history and physical examination (H&P), he 
complained of low back pain during service, including 
hospitalization.  He further reported doing well until a 
workplace injury in 1995 or 1996, when he fell from a ladder onto 
his back.  Since then, the pain had been intermittent depending 
on his position.  

Similar to his statements during the October 2006 VA H&P, a 
private physician's statement from October 2006 reflect the 
Veteran's complaints of low back pain since 1997.  

This evidence, in summary, consists of numerous private and VA 
treatment records showing several post-service back injuries.  
The first injury occurred in 1995, which was approximately 
twenty-one years after his service separation.  The passage of so 
many years between discharge from active service and the medical 
documentation of the claimed disabilities is evidence against the 
claims of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Moreover, these private and VA outpatient treatment records 
reflect that the Veteran consistently attributed the onset of his 
neck and back pain to the first work-related injury.  

Finally, the Veteran underwent a VA examination in June 2010 in 
connection with his present claims.  In reviewing the pertinent 
history, the VA examiner noted the Veteran's report of falling 
from a tank during service in 1969, with progressively worsening 
neck and back since then.  The VA examiner then noted a July 1969 
STR admission record showing complaints of dorsal back pain.  
Finally, the VA examiner identified an October 2006 VA outpatient 
treatment note listing the in-service and post-service injuries.  
The VA examiner also performed a thorough clinical evaluation, 
including review of lumbar spine and cervical spine MRI findings.  
Based on the examination results, the VA examiner diagnosed 
osteoarthritis of the cervical spine and DDD of the lumbar spine.  

With regard to the etiology of the low back disorder, the VA 
examiner opined that it was less likely than not caused by or a 
result of active service.  The VA examiner explained that 
although the Veteran attributed his neck and back pain to the 
fall during service, the STRs show that he was treated only for 
questionable muscle spasms, with no evidence of structural 
injury.  The VA examiner explained that although the Veteran 
currently has mild DDD, this likely would have occurred 
regardless of the in-service injury because DDD is part of the 
aging process.  The VA examiner cited an internet article in 
support of this conclusion.  For these reasons, the VA examiner 
concluded, there is minimal evidence to link the Veteran's 
current degenerative disease to the poorly defined injury or 
muscle spasm shown in the STRs.  The VA examiner concluded, 
however, that because there is an injury shown in the STRs to the 
low back, "I cannot say definitively that this remote injury had 
absolutely no effect on his current back position."

With regard to the etiology of the cervical spine disorder, the 
VA examiner opined that it was not caused by or a result of 
active service.  The VA examiner reasoned that although the STRs 
show a low back injury, there is no mention of the neck, neck 
pain, or neck injury.  Furthermore, the VA examiner explained, 
the Veteran's current osteoarthritis would have likely occurred 
regardless of the in-service injury, as part of the aging 
process.  Thus, the VA examiner reiterated, there is no evidence 
to suggest that the Veteran's neck arthritis is due to his active 
service.  

On review, the Board finds that the June 2010 VA examiner's 
opinion is highly probative evidence weighing against the 
Veteran's claims.  First, the VA examiner thoroughly reviewed the 
pertinent history of the case, including the Veteran's own 
assertions.  In fact, the VA examiner quoted from the STR and the 
post-service treatment records.  These factors show that the VA 
examiner's opinion was based on an accurate factual premise.  

The VA examiner also stated his conclusions clearly.  With 
specific regard to the low back, the VA examiner qualified his 
opinion by stating that he could not conclude "definitively" that 
the Veteran's in-service injury "had absolutely no effect" on the 
current lumbar spine disorder.  The Board finds that this 
statement does not reduce the probative value of the otherwise 
unfavorable opinion.  To the contrary, this statement shows that 
the VA examiner fully considered all pertinent evidence favorable 
to the Veteran's claim, but nonetheless concluded that the 
current low back disorder is less likely as not caused by or a 
result of his active service.  Accordingly, this statement tends 
to increase, rather than diminish, the probative weight of the VA 
examiner's conclusions.  Moreover, the VA examiner thoroughly 
explained the bases for his negative opinions.  See, e.g. Jones 
v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (holding that having 
inadequate factual information upon which to base a favorable 
opinion is an adequate rationale support a VA examiner's 
conclusions).  

Also significant, the VA examiner's conclusions are consistent 
with the June 2001 private physician's determination that the 
Veteran's cervical spine disorder and lumbar spine disorder are 
not related to an injury.  

The VA examiner's opinion, in short, contains clear conclusions 
and supporting data with a reasoned analysis connecting the data 
and conclusions.  Thus, it carries significant weight.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board again acknowledges the lay statements of record.  
Although competent evidence, the Board finds more probative the 
treatment records in which the Veteran essentially relates a 
history of back problems only back to the time of post-service 
injury in the 1990s.  Moreover, to the extent that the Veteran 
believes his current back and neck disorders are due to service, 
the Board again acknowledges that a lay person may speak as to 
etiology in some limited circumstances in which nexus is obvious 
merely through lay observation, such as a fall leading to a 
broken leg.  Jandreau, 492 F.3d 1372.  Here, however, the 
question of causation extends beyond an immediately observable 
cause-and-effect relationship.  In fact, the issue involves a 
medical question concerning an internal physical process (the 
development of arthritis).  As such, the lay evidence is not 
competent to address etiology in the present case.  

In conclusion, the weight of the credible and competent evidence 
demonstrates that the Veteran's currently diagnosed lumbar spine 
and cervical spine disabilities are not related to his in-service 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Therefore, the claims are denied.  In reaching these conclusions 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a low back disorder manifested by 
degenerative disc disease of the lumbar spine is denied.  

Service connection for a neck disorder manifested by 
osteoarthritis of the cervical spine is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


